Filed 4/2/15 P. v. Rios CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062017

v.                                                                       (Super.Ct.No. FSB1304641)

THEODORE RIOS,                                                           OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Kenneth Barr and

Steve Malone, Judges. Affirmed.

         Lewis A. Wenzell, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




_____________________
         
        Judge Kenneth Barr presided over defendant’s hearing on his plea. Judge Steve
Malone presided over defendant’s motion to withdraw his plea.


                                                             1
                                               I

                               STATEMENT OF THE CASE

        On October 24, 2013, a felony complaint charged defendant and appellant

Theodore Rios and co-defendant Michael Ramirez with violating Penal Code1 section

530.5, subdivision (c)(3), willfully and unlawfully acquiring and possessing with an

intent to defraud the personal identifying information of 10 or more other persons. The

complaint also alleged a gang enhancement under section 186.22, subdivision (b)(1)(A).

The complaint further alleged that defendant had suffered a prior strike under sections

1170.12, subdivisions (a) through (d) and 667, subdivision (b); a serious felony prior

under section 667, subdivision (a)(1); and a one-year prison prior under section 667.5.

        On December 12, 2013, defendant pled guilty to count 1 and admitted the one-

year prison prior. The parties agreed that defendant would be sentenced to a total of four

years, the upper term of three years on count 1 and one year for the prison prior to be

served consecutively, with the remainder of the complaint to be dismissed. The parties

stipulated that the police reports could be read and considered as the factual basis for the

plea.

        On September 4, 2014, the trial court heard and denied defendant’s motion to

withdraw his plea. On the same day, the court sentenced defendant pursuant to the terms

of the plea agreement to four years in state prison.




        1   All statutory references are to the Penal Code unless specified otherwise.

                                               2
       On September 25, 2014, defendant filed a notice of appeal challenging the validity

of the plea, and based on the sentence or other matters occurring after the plea.

Defendant requested a certificate of probable cause; the trial court denied his request.

                                              II

                               STATEMENT OF FACTS

       On October 23, 2013, a police officer contacted a car driven by defendant. The

officer knew defendant was on parole and conducted a parole search. The officer found a

bag containing copies of checks, identification cards, and other forms of identification

belonging to more than 100 individuals. Subsequently, numerous victims were

contacted. They confirmed that the seized items had been stolen.

                                              III

                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.




                                              3
                                       IV

                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                 McKINSTER
                                                             J.

We concur:


RAMIREZ
                      P. J.


KING
                         J.




                                        4